Citation Nr: 0612691	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.    

In July 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  Residuals of bilateral knee injury were first manifested 
many years after service and have not been shown to be 
related to active service or to an incident of service 
origin.

CONCLUSION OF LAW

Residuals of injury to the knees were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been so incurred or aggravated..  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the initial RO adjudication in April 
1994 was made prior to the date of enactment of the VCAA.  
Nonetheless, as will be discussed in detail below, any defect 
concerning the timing of the notice requirement was remedied 
by the Board's Remand in August 2003.

In this context, in a letter dated in July of 2004, the 
veteran was effectively furnished notice of the types of 
evidence that he needed to send to VA in order to 
substantiate his bilateral knee claim, as well as the types 
of evidence VA would assist him in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or submit directly to VA medical evidence that shows 
continuous existence of a disability since his discharge from 
service, and that shows any residuals that may exist at 
present.  He was also asked to provide medical evidence of a 
current disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  The RO further asked the veteran to 
submit any evidence in his possession that pertains to his 
claims for service connection.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, after VCAA-compliant notices were sent to the 
veteran, the claims were followed by readjudication.  Thus, 
the Board determines that any defect concerning the timing of 
the VCAA notice requirements, as well as not providing a 
single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102(2005).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consist of the 
veteran's service personnel and medical records, post service 
medical records, VA examinations in connection with his 
claim, lay statements submitted by the veteran, and 
statements submitted by the veteran and his representative in 
support of the claim, and the transcript of a personal 
hearing at the RO.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

II.  Analysis of Claim

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran asserts that he injured his knees in service and 
received treatment for the injury in service.  Review of the 
claims file reveals that part of the veteran's service 
medical records may have been lost in a fire at the National 
Personnel Records Center.  In this regard, the United States 
Court of Appeals for Veterans Claims has held that where 
"service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.  

In this regard, review of the claims file does show that 
there are some service medical records, including that of 
treatment for an unrelated condition involving the veteran's 
back.  The claims file also contains a report of the April 
1955 separation examination, which shows that evaluation of 
the lower extremities was normal at that time.

During a December 2002 personal hearing at the RO, the 
veteran testified that he injured his knees in a helicopter 
accident in 1954 out on the Nisqually River.  He testified 
that the helicopter lost altitude and hit the ground.  When 
it hit, it threw him over against a wall and he hit his knees 
down on an iron railing in the helicopter.  He testified that 
since then he has had knee problems.  He testified that he 
was treated the day of the accident at an aid station and 
then a dispensary, where his knee was X-rayed and found to 
not have any broken bones.  He testified that he went back 
for treatment at least twenty times after that.

Review of the claims file shows that that there are no 
service records confirming the veteran's helicopter accident.  
Two fellow veterans have provided statements, however, 
attesting to having seen the veteran's helicopter accident.  
Further, one of them attested that the veteran received 
treatment for his knees in service and shortly thereafter.

Following service, the veteran first underwent a VA 
examination in July 1970.  At that time, the veteran's only 
reported complaints pertained to his back.  The report of 
that examination contains no complaints or findings 
pertaining to the knees.  

Subsequently during a December 1970 VA orthopedic 
examination, the veteran made similar complaints regarding 
his back, including complaints associated with the back of 
pain going down his right leg.  At that time, the veteran 
reported that he received treatment for a back condition from 
1955 to 1970 from Dr. Eugene Hammer.  The veteran made no 
complaints, and the  examiner made no findings, referable to 
the knees.  

At a May 1981 VA examination, the veteran reported a history 
of injury to his back in 1953.  He makes no reference to an 
injury to the knees.  On examination, there are no findings 
referable to the knees.  Similarly, during an April 1983 VA 
examination the veteran made no complaints, and the examiner 
made no findings, referable to a knee condition.

The first contemporaneous medical evidence suggesting a 
problem with the knees is contained in a June 1983 statement 
from Eugene F. Hamer, M.D., in which he was primarily 
addressing a condition of degenerative arthritis of the 
spine.  He did, however, state that the veteran continued to 
have complaints of pain in his low back area, and that other 
joints had become worse including hips, knees and elbows. 

In a March 1994 statement, Alexander B. Snyder, M.D., stated 
that he had followed the veteran for hypertension and chronic 
low back strain with secondary degenerative arthritis.  

The report of a March 1995 VA examination contains a medical 
history, findings on examination of the musculoskeletal 
system and diagnoses, none of which reference a condition of 
the knees.

Private treatment records in March 1997 noted that the 
veteran had arthritis of both knees.  In a June 1997 
statement, Dr. Snyder stated that the veteran had severe 
discomfort in his back and knees frequently, which is related 
to his osteoarthritis.

In an October 2000 private medical record, Dr. Snyder stated 
that the veteran had provided a piece of history that in 
1954, he was in a helicopter mishap in which the veteran 
injured his legs and knees.  Noting that the veteran now had 
the right knee surgically replaced, Dr. Snyder opined that he 
did not think he could put in any way that there is a 
connection.  He opined that he did not think that there was a 
connection.

In a December 2000 statement, Dr. Snyder discussed the 
veteran's reported history of injury during a helicopter 
accident.  He also discussed recent knee treatment involving 
a total right knee replacement.  Dr. Snyder indicated that 
his impression was that the knee condition was primarily 
osteoarthritis, and that he would defer to the veteran's 
orthopedic surgeon to define whether this had any evidence of 
trauma.  He stated that trauma could well have triggered the 
development of the osteoarthritis; and that time wise, he did 
not know how to figure out if that occurred.

In an April 2001 statement, Jeffrey G. Mokris, M.D., 
discussed the veteran's September 1954 helicopter crash 
accident that resulted in injury of both knees.  Dr. Mokris 
opined that certainly it is possible that these injuries in 
the past could have damaged his knees enough to result in 
some post traumatic arthritis over the years.  He further 
opined that this was many years ago so it is difficult to 
tell, but certainly there could be a correlation between the 
arthritis in both knees and a significant impact injury to 
the knees.

In a November 2001 statement, a registered nurse stated that 
she remembered the veteran coming in with knee complaints.

In a February 2003 statement, Dr. Snyder stated that the 
veteran had asked him to document that the veteran does have 
and has had, since the time of his separation from the 
military, a diagnosis of chronic osteoarthritis with fairly 
significant knee pain.  Dr. Snyder noted that the veteran was 
treated by doctors before his care of the veteran many years 
ago for osteoarthritis.

In a July 2003 statement, a registered nurse stated that the 
veteran was treated for arthritis of both knees from 1955 
until Dr. Hamer's death; and that the veteran told them that 
he was injured in a helicopter crash in service.

During an October 2004 VA examination of the joints, the 
veteran reported complaints of pain and some warmth in the 
left knee much of the time.  He has undergone a total knee 
replacement on the right in August 2000, and on the left in 
April 2004.  The examiner noted that the claims file was 
reviewed.  The veteran stated that he injured his knees 
during service in the 1950s.  The examiner noted that there 
is no documentation of this in the medical record.

After examination, the report contains an assessment of 
degenerative joint disease status post bilateral total knee 
replacement.  The examiner opined that it is not possible to 
state that the present situation of the knees is the result 
of the alleged injury to the knees in the 1950s without 
resort to unfounded speculation.  The examiner noted that the 
veteran had been examined at the facility several times, and 
has never addressed a problem with the knees.

In summary of this case, the veteran's DD Form 214 pertaining 
to his active service from April 1953 to April 1955, does not 
show that the veteran received any award or decoration 
associated with combat, or that he was wounded due to combat.  
As the record does not contain evidence establishing that the 
veteran engaged in combat with the enemy, the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  See also 38 C.F.R. 
§ 3.304(d).

There may be some service medical records missing for the 
period of active service from April 1953 to April 1955.  
However, there are treatment records contained in the service 
medical records, which do not show that the veteran reported 
having had any problems with his left or right knee, and show 
no indication of an injury as he has described.  The report 
of the April 1955 separation examination shows that on 
examination, the evaluation of the lower extremities was 
normal.  

Given the statements attesting that the veteran was involved 
in a helicopter accident in which he injured his knees, and 
that there appears to be missing service medical records as a 
result of a fire at the National Personnel Records Center, 
the Board determines that the veteran was involved in a 
helicopter accident in service and that he may have suffered 
an injury to his knees for which he received treatment in 
service.  

Nevertheless, though there may be missing service medical 
records for review, the medical evidence does not show that 
the veteran had arthritis of the knees within the one-year 
period after that service, as required for a presumption of 
service connection, or until many years later in the late 
1990s.  Although the first evidence of knee pain was in June 
1993, the first contemporaneous evidence of arthritis is 
contained in private treatment records in March 1997.  At 
that time the record noted that the veteran had arthritis of 
both knees.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
knees was sustained in service or whether such an injury 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The most recent opinion on the matter is provided by the VA 
examiner in the October 2004 examination of the knees. After 
review of the record and examination of the veteran, that 
examiner provided an opinion that it is not possible to state 
that the present situation of the knees is the result of the 
alleged injury to the knees in the 1950s without resort to 
unfounded speculation.  In this connection the examiner noted 
that the veteran had been examined at the facility several 
times and had never addressed a problem with the knees at 
those times.  

To the extent that some statements indicated a possible 
relationship between service and current disability, as in 
statements by Dr. Snyder and Dr. Mokris, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight. See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).
 
To the extent that any diagnosis or opinion represents a 
history supplied by the veteran, the Board is not bound to 
accept medical opinions that are based solely on a history 
supplied by the veteran, where that history is not supported 
by the record evidence.  See Black v. Brown, 5 Vet. App. 117, 
182 (1993); see also Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  

As such, the Board does not have to accept the medical 
diagnoses provided in the statements by Dr. Snyder in 
February 2003 or by a registered nurse in July 2003.  Thus, 
given the fact that such medical diagnoses, regarding a 
relationship between service and a current disorder, were not 
based on a fully factual foundation, the Board finds that the 
medical diagnoses lack credibility, and are therefore of 
diminished probative value on the issue of service 
connection.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of evidence 
before it); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
("An opinion based on an inaccurate factual premise has no 
probative value").  There is no contemporaneous medical 
record showing relevant complaints prior to June 1983; and 
none showing relevant findings prior to the late 1990s.

The veteran has asserted, and has provided statements from 
others to the effect that he was injured during service.  In 
this connection, while the veteran believes and has asserted 
that he has residuals of injuries to the knees, which are 
related to his military service, he is not shown to be other 
than a lay person.  As such, he has no competence to give a 
medical opinion of diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that the veteran does not have residuals 
of bilateral knee injury, that were incurred in or aggravated 
by service.  Based on a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for residuals of injury to the knees is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


